Citation Nr: 1211058	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to April 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009, a statement of the case was issued in April 2010, and a substantive appeal was timely received in May 2010.  

In August 2011, the Veteran withdrew his request for a Board hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of history, a rating decision in May 2004 granted service connection for PTSD and assigned a 10 percent rating.  Subsequently, a rating decision in July 2007 granted a 30 percent rating and in November 2008 the Board denied a rating in excess of 30 percent for PTSD.  

The Veteran was last afforded a VA examination in April 2009.  In December 2010, he indicated that his PTSD increased in severity since his last "rating increase".  Additionally, he indicated that he continues to receive private treatment for PTSD and requested that treatment records be obtained from his private doctor.  The Veteran attached VA Form 21-4142 authorizing VA to obtain the records.  Under the duty to assist these records need to be associated with the claims folder.  While the Veteran is unclear as to whether his PTSD symptoms increased in severity since the last examination, as his statement suggests a possible material change regarding  PTSD since the last examination in April 2009, a reexamination is warranted under 38 C.F.R. § 3.327.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain the Veteran's private treatment records for PTSD from Dr. H.J. from 2009 to the present.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



